968 A.2d 224 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Michael WILLIS, Respondent.
No. 430 EAL 2008
Supreme Court of Pennsylvania.
March 18, 2009.


*225 ORDER

PER CURIAM.
AND NOW, this 18th day of March, 2009, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Whether the Superior Court erred in finding that the materiality requirement of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), was satisfied where the omitted statement of a codefendant would not have been admissible at trial, and the defendant did not demonstrate that its production to the defense before trial would have led to the discovery of admissible evidence?
(2) Whether this Court should reconsider its holding in Commonwealth v. Green, 536 Pa. 599, 640 A.2d 1242 (1994), in light of subsequent decisions to the contrary of this Court and the U.S. Supreme Court?
In addressing these issues, the parties are directed to consider, in addition to any other relevant cases, the following: Wood v. Bartholomew, 516 U.S. 1, 116 S. Ct. 7, 133 L. Ed. 2d 1 (1995); Commonwealth v. Lambert, 584 Pa. 461, 884 A.2d 848 (2005); Commonwealth v. Mitchell, 576 Pa. 258, 839 A.2d 202 (2003); Madsen v. Dormire, 137 F.3d 602 (8th Cir.1998); and Wright v. Hopper, 169 F.3d 695 (11th Cir.1999).